Detailed Action
This action is responsive to the Application 17/137,184 filed on 12/19/2020 which claims benefit of priority to CN202010079952.2 filed 02/04/2020. Claims 1-18 are pending in the case. Claims 1, 7 and 13 are the independent claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/29/2020 and 08/30/2021, were filed before the current Final office action. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The applicant’s drawings submitted on 12/29/2020 are acceptable for examination purposes.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-10, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over David Ebersman et al. (US Pub. NO. 20150222586 A1, Ebersman) in further view of Kyohei Matsuda et al. (US Publication 20120001858 A1, hereinafter Matsuda).

Regarding Claim 1 is an independent claim; Ebersman teaches a method of processing data, comprising:
playing an image in an image playing interface in response to receiving an image playing request sent by an account (Ebersman: Fig:8A and [0076]; captured image 810 may be a single image, a set of images (e.g., taken using a high-speed camera), or a video clip or stream. The captured image may be stored on mobile device 100, streamed from mobile device 100, uploaded to a server, or inserted into a message to be sent to one or more recipients. In other embodiments, the image may be captured while the camera displays a “live” feed on the display of mobile device 100); 
wherein the target presentation area is used for presenting feedback information of the image, wherein the feedback information comprises a set of emojis (Ebersman: Fig:8A and [0086]; At step 740, the messaging platform may then present the one or more selected ideograms to the author of the message); 
determining the set of emojis based on feature labels of the image (Ebersman: Fig:8C and [0087]; FIG:8C, the messaging platform may conduct expression analysis and recognize that the foreground subject 832 of captured image 830 has a sad or somber expression, while the background subject 834 has an amused or happy expression. Accordingly, the ideograms that are recommended for selection by the author may have two faces, with the foreground ideogram 841A having a sad expression and the background ideogram 841B having a happier expression); 
rendering emojis in the set to the target presentation area (Ebersman: Fig:8B-8C; “see into Fig:8B presented the author with a list of ideograms 820 and Fig:8C present a list of ideograms 840).
Ebersman does not appear to expressly disclose
determining a target presentation area in the image playing interface in response to detecting a touch operation of the account on the image playing interface, 
However, Matsuda teaches:
determining a target presentation area in the image playing interface in response to detecting a touch operation of the account on the image playing interface (Matsuda: Fig:14-15 and [0063]; FIG. 12, the display controller 214 displays the menu M in the left area W1 such that a center point Pm of the upper side of the menu M is on the straight line R perpendicular to the direction Q that the finger points and is separated from the touch point P by the predetermined distance d, further see into [0065]; The display controller 214 then displays the menu M in the area selected at S11 such that the center point Pm of the upper side of the menu M is on the straight line R perpendicular to the direction Q that a finger points and is separated from the touch point P by the predetermined distance d, further see into [0031]; The display panel 24 (24 a, 24 b) receives a display signal from the CPU 10 and displays a video image including a moving image and a still image), 
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for one or more ideograms (e.g., written characters, symbols or images that represent an idea or thing), each corresponding to an identified sentiment, may then be suggested to a user for insertion into a message as taught in Ebersman with further a method with provides a pop-up display on the display device at a position on the touch point on touch screen deviceas taught by Matsuda. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a more efficient and intuitive touch-sensitive surfaces for providing the pop-up display at a position easily viewed by the user when touch input is provided on the touch panel (Matsuda: [0067]).

Regarding claim 2, is a dependent on claim 1, Ebersman and Matsuda discloses a method of processing data, comprising:
candidate locations are used for rendering respective emojis (Ebersman: Fig:8B-8C; “see into Fig:8B presented the author with a list of ideograms 820 and Fig:8C present a list of ideograms 840); 
Ebersman does not appear to expressly disclose
wherein said that determining the target presentation area in the image playing interface in response to detecting the touch operation of the account on the image playing interface, comprising: 
determining a candidate presentation area based on a touch point in the image playing interface, wherein the touch point is determined based on the touch operation; 
determining a candidate location set in the candidate presentation area based on the touch point and an angle range set, wherein the candidate location set conforms to a location presentation rule and 
determining the target presentation area based on the candidate presentation area for which the candidate location set has been determined. 
However, Matsuda teaches:
wherein said that determining the target presentation area in the image playing interface in response to detecting the touch operation of the account on the image playing interface, comprising: 
determining a candidate presentation area based on a touch point in the image playing interface, wherein the touch point is determined based on the touch operation (Matsuda: Fig:15 and [0051]; display controller 14 determines whether a finger touches the icon of an application, the display button 31, or an area around it (S1), further see into [0052]; touch point sensor 12 detects the touch point P from the contact area of the finger placed on the touch panel 25 (S2)); 
determining a candidate location set in the candidate presentation area based on the touch point and an angle range set, wherein the candidate location set conforms to a location presentation rule (Matsuda: Fig:15 and [0053]; display controller 14 displays a pop-up display at a position on the straight line R perpendicular to the direction Q that the finger points, separated from the touch point P by the predetermined distance d (S4))and 
determining the target presentation area based on the candidate presentation area for which the candidate location set has been determined (Matsuda: Fig:15 and [0053]; the information processor 1 displays pop-up displays (A, B, C, and D) at positions on the straight line R perpendicular to the direction Q that a finger points on the display panel 24).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for one or more ideograms (e.g., written characters, symbols or images that represent an idea or thing), each corresponding to an identified sentiment, may then be suggested to a user for insertion into a message as taught in Ebersman with further a method with provides a pop-up display on the display device at a position on the touch point on touch screen deviceas taught by Matsuda. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a more efficient and intuitive touch-sensitive surfaces for providing the pop-up display at a position easily viewed by the user when touch input is provided on the touch panel (Matsuda: [0067]).

Regarding claim 3, is a dependent on claim 2, Ebersman and Matsuda discloses a method of processing data, comprising:
Ebersman does not appear to expressly disclose
wherein said that determining the candidate presentation area based on the touch point, comprising: 
generating the candidate presentation area based on coordinates of an initial touch point, wherein the initial touch point is determined based on the touch operation; 
updating the candidate presentation area based on the touch point iteratively in response to the candidate presentation area not conforming to an area presentation rule, wherein the touch point is adjusted based on the initial touch point.
However, Matsuda teaches:
wherein said that determining the candidate presentation area based on the touch point, comprising: 
generating the candidate presentation area based on coordinates of an initial touch point, wherein the initial touch point is determined based on the touch operation (Matsuda: Fig:15 and [0053]; display controller 14 displays a pop-up display at a position on the straight line R perpendicular to the direction Q that the finger points, separated from the touch point P by the predetermined distance d (S4)); 
updating the candidate presentation area based on the touch point iteratively in response to the candidate presentation area not conforming to an area presentation rule, wherein the touch point is adjusted based on the initial touch point (Matsuda: [0068]; direction Q that a finger points may be detected when the contact area of the finger that touches the touch panel 25 changes and the direction Q changes, and a pop-up display may be provided on the straight line R perpendicular to the direction Q).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for one or more ideograms (e.g., written characters, symbols or images that represent an idea or thing), each corresponding to an identified sentiment, may then be suggested to a user for insertion into a message as taught in Ebersman with further a method with provides a pop-up display on the display device at a position on the touch point on touch screen deviceas taught by Matsuda. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a more efficient and intuitive touch-sensitive surfaces for providing the pop-up display at a position easily viewed by the user when touch input is provided on the touch panel (Matsuda: [0067]).

Regarding claim 4, is a dependent on claim 3, Ebersman and Matsuda discloses a method of processing data, comprising:
Ebersman does not appear to expressly disclose
wherein said that the touch point is adjusted based on the initial touch point comprising: Atty. Dkt.: TD201008409US3 Specification 
determining an overlap ratio between the candidate presentation area and the image playing interface; updating the touch point by adjusting the initial touch point based on a center of the image playing interface iteratively in response to the overlap ratio being out of a threshold range.
However, Matsuda teaches:
wherein said that the touch point is adjusted based on the initial touch point comprising: Atty. Dkt.: TD201008409US3 Specification 
determining an overlap ratio between the candidate presentation area and the image playing interface; updating the touch point by adjusting the initial touch point based on a center of the image playing interface iteratively in response to the overlap ratio being out of a threshold range (Matsuda: [0061]; area comparator 15 divides the display area of the display panel 24 into a left area W1 and a right area W2 by the straight line Y that passes on the touch point P in parallel to the direction Q that a finger points. The area comparator 15 then compares the left area W1 and the right area W2, and selects one of them that is wider in area than the other, further see into [0066]; even if the pop-up display requires a wide display area as the menu M, the pop-up display can be provided at a position that can be easily viewed by the user. Besides, the menu M is displayed on the display panel 24 on a wider side of the display area, which facilitates to select an item from the menu M).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for one or more ideograms (e.g., written characters, symbols or images that represent an idea or thing), each corresponding to an identified sentiment, may then be suggested to a user for insertion into a message as taught in Ebersman with further a method with provides a pop-up display on the display device at a position on the touch point on touch screen deviceas taught by Matsuda. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a more efficient and intuitive touch-sensitive surfaces for providing the pop-up display at a position easily viewed by the user when touch input is provided on the touch panel (Matsuda: [0067]).

Regarding claim 6, is a dependent on claim1, Ebersman and Matsuda discloses a method of processing data, comprising:
wherein the feature label comprises any one or a combination of category of the image; 
emoji used by the account with a usage frequency reaching a threshold; geographic location of an account login; emojis used for this image with a usage frequency during a period reaching the threshold (Ebersman: [0062]; an ideogram usage history for the author of the message, or an ideogram usage history , further see into [0067]; the scores may be updated through usage statistics collected by the messaging platform. For example, if a particular ideogram is selected a majority of the time for a particular sentiment by authors in a particular group or social network, then the messaging platform may score that ideogram higher in its association with the sentiment, and present it first in the list of suggestions).

Claims 7 and 13 are similar in scope to claim 1, respectively, and are rejected similarly.

Claims 8 and 14 are similar in scope to claim 2, respectively, and are rejected similarly.

Claims 9 and 15 are similar in scope to claim 3, respectively, and are rejected similarly.

Claims 10 and 16 are similar in scope to claim 4, respectively, and are rejected similarly.

Claims 12 and 18 are similar in scope to claim 6, respectively, and are rejected similarly.


Claims 5, 11 and 17 are rejected under 35 U.S.C. 103 as being Ebersman, in a view of Matsuda, as applied above to claim 1, and in a further view of Gyung-hye Yang et al. (US Pub. US 20070008300 A1; hereinafter Yang).

Regarding claim 5, is a dependent on claim 2, Ebersman and Matsuda discloses a method of processing data, comprising:
Ebersman does not appear to expressly disclose
determining that all candidate locations conform to the location presentation rule in response to all candidate locations being located in the image playing interface.
However, Matsuda teaches:
determining that all candidate locations conform to the location presentation rule in response to all candidate locations being located in the image playing interface (Matsuda:Fig:9 and [0046]; the touch point P in parallel to the direction Q that a finger points. The display controller 14 displays pop-up displays A and B at positions on a straight line R perpendicular to the straight line Y).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for one or more ideograms (e.g., written characters, symbols or images that represent an idea or thing), each corresponding to an identified sentiment, may then be suggested to a user for insertion into a message as taught in Ebersman with further a method with provides a pop-up display on the display device at a position on the touch point on touch screen deviceas taught by Matsuda. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a more efficient and intuitive touch-sensitive surfaces for providing the pop-up display at a position easily viewed by the user when touch input is provided on the touch panel (Matsuda: [0067]).

Ebersman and Matsuda does not appear to expressly disclose
determining an offset angle corresponding to each [emoji] in the candidate presentation area based on a result of dividing an angle range, wherein the angle range is selected from the angle range set; calculating a candidate location corresponding to each [emoji] in the candidate presentation area based on a location area radius and the offset angle 
However, Yang teaches:
determining an offset angle corresponding to each [emoji] in the candidate presentation area based on a result of dividing an angle range, wherein the angle range is selected from the angle range set; calculating a candidate location corresponding to each [emoji] in the candidate presentation area based on a location area radius and the offset angle (Yang: [0076]; “the menu icons should be arranged considering the attention area and the access area S320 and S520, the attention area may be divided into areas in accordance with angles. For example, first to n-th attention areas divided as shown in FIG. 11 are overlapped with first to n-th access areas divided depending on the user's access easiness, and the inside of the first access area is again divided into areas in accordance with the order of the attention area and the menu icons are respectively arranged in the divided areas); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for one or more ideograms (e.g., written characters, symbols or images that represent an idea or thing), each corresponding to an identified sentiment, may then be suggested to a user for insertion into a message as taught in Ebersman and Matsuda with further a method for variably arranging a content menu includes a) detecting position information of a user's finger touched with a touch screen, b) setting an attention area in accordance with the detected position information, and c) arranging menu icons in accordance with the set attention area taught by Yang. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a method for arranges menu icons near the user's finger to variably manipulate the content menu so its arrangement position suitable for user's circumstances (Yang: [0010]).

Claims 11 and 17 are similar in scope to claim 5, respectively, and are rejected similarly.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A). US 8812995 B1: A software module provides multiple individually selectable items via a user interface.
B). US 20150324082 A1: The display controller performs control to display menu screens individually representing predetermined plural menu items in such a manner that a free area is provided in part of a peripheral area adjacent to the image displayed in the display area.
C). US 20140195947 A1: A method for providing a graphical user interface on a display of a device includes: displaying a photograph an image on the display of the device, receiving a touch input made on the display, superimposedly displaying a plurality of control guides at a location corresponding to the touch input over the displayed photograph image in response to receiving the touch input.
D). US 20080313538 A1: The continuous contact may be caused by a selecting element comprising, for example, a stylus or a digit of a subject. Then a menu may be displayed in response to the detected continuous contact.
E). US 20110004821 A1: An information processing apparatus including an operating tool detector for detecting a touch state of an operating tool with a display panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683. The examiner can normally be reached Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2145